Title: To Benjamin Franklin from Michael Hillegas, 29 April 1782
From: Hillegas, Michael
To: Franklin, Benjamin


Dr Sir
Philada. April 29. 1782.
Your favour of the 17th. June last introducing Mr. Beyerle, was handed me about 10 or 12 days ago by that Gentleman immediately after his arrival at this place— It gave me great pleasure to hear of your health— And I pray God may continue you in the same whilst on Earth, and to grant you everlasting happiness in the World to come.— As to Mr. Beyerlé, you may rest assured, I shall give him that attention which your reccommendation and the great esteem I have for you, entitle him to.
Altho’ I am sencible of your time being so very much taken up in public business, yet knowing the goodness of your Heart I am prevailed on by a poor Widow of this City to request the favour of your endeavours some way or other to obtain the Releasement or Exchange of her Son John Claypoole, who was taken Prisoner on Board the Ship called the Luzerne commanded by Captain Bell Bound from L’Orient for this place, (on Board of which he was in the Character of Steward) was carried into Ireland and from thence to England and committed to Mill Prison near Plymouth. I understand he is a clever fellow, and was the only support of his Mother—his liberation would therefore be an Act of Charity.
A very particular friend of mine has requested me to solicit you to inform me, For what Sum, A Compleat set of the Encyclopædia can be purchased in France? of the best Edition in handsome binding.— Also whether the Work entituled Histoire des Arts et Mettiers, differs materially from the Encyclopædia— And at what price they are to be procured in bindings similar to those above described.
I am with the most profound respect & esteem Your most Obedient and most humble Servant
M. Hillegas

P.S. Mrs. Hillegas requests me to present you with her best Respects.
  His Excellency Benja. Franklin Esqr.

 
Addressed: His Excellency / Benjamin Franklin Esquire / Embassador from the United States of / America at the Court of Versailes / Passy
